Citation Nr: 1143150	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  09-47 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for fracture of the left fibula with osteochondroma and degenerative joint disease of the ankle prior to June 28, 2011, and in excess of 20 percent thereafter.    

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. R. dela Rosa



INTRODUCTION

The Veteran had active military service from October 1969 to January 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The RO granted service connection for a fracture of the left fibula with osteochondroma and degenerative joint disease of the ankle and assigned a 10 percent evaluation effective September 17, 2008.  The RO also granted a separate noncompensable disability rating for a left lower extremity scar.  The Veteran filed a notice of disagreement with respect to the 10 percent rating assigned to the fracture of the left fibula with osteochondroma and degenerative joint disease of the ankle.  By way of an August 2011 rating decision, the RO assigned an increased evaluation of 20 percent effective June 28, 2011.  

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The U.S. Court of Appeals for Veterans Claims has held that TDIU may be a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  During his June 2011 VA examination, the Veteran reported that his left leg disability prevented him from working.  Accordingly, TDIU is reasonably raised and will be considered part of the Veteran's claim for an increased rating.


FINDINGS OF FACT

The Veteran's service-connected left fibula disability is manifested by complaints of continuous pain that is worse with driving and standing, an antalgic gait, decreased mobility, stiffness, weakness, and swelling and objective findings of bony enlargement, crepitus, chronic edema and limitation of motion reflecting moderate disability.    


CONCLUSION OF LAW

The criteria for an initial rating of 20 percent, but not greater for fracture of the left fibula with osteochondroma and degenerative joint disease of the ankle have been met from September 17, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.14, 4.20, 4.59, 4.71a, Diagnostic Code 5262 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a rating decision dated in March 2009 the RO granted service connection for fracture left fibula with osteochondroma and degenerative joint disease of the left ankle, with a 10 percent disability rating effective September 17, 2008.  The Veteran has appealed this initial rating.  The Board notes that the Veteran's left fibula and left ankle disability has been evaluated by analogy under the provisions of Diagnostic Code 5262 since service connection was granted.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the appellant's favor.  38 C.F.R. 
§ 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating an appellant's service-connected disabilities.  38 C.F.R. § 4.14.  

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board finds that staged ratings in excess of 20 percent are not warranted in this case as the evidence does not show that a higher rating is warranted at any point in time covered by this appeal.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran's service-connected fracture of the fracture of the left fibula with osteochondroma and degenerative joint disease of the ankle is rated as 10 percent disabling pursuant to 38 C.F.R. § 4.115b, DC 5299-5262.  When a particular disability is not listed among the diagnostic codes, a code ending in "99" is used; the first two numbers are selected from the portion of the schedule most approximating a veteran's symptoms.  38 C.F.R. § 4.27.  As the Veteran's fracture of the left fibula with osteochondroma and degenerative joint disease of the ankle is not assigned a specific number, code 5299 is applied to allow for rating the disability with other tibia and fibula disabilities.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned. 38 C.F.R. § 4.27.  In this case, Diagnostic Code 5299 refers to musculoskeletal disorders ratings while the more specific Diagnostic Code 5262 refers to impairment of the tibia and fibula.

Diagnostic Code 5262 provides ratings based on impairment of the tibia and fibula.  Malunion of the tibia and fibula with slight knee or ankle disability is rated 10 percent disabling; malunion of the tibia and fibula with moderate knee or ankle disability is rated 20 percent disabling; and malunion of the tibia and fibula with marked knee or ankle disability is rated 30 percent disabling.  Nonunion of the tibia and fibula with loose motion, requiring a brace, is rated 40 percent disabling.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5010, arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis.  The criteria pertaining to degenerative arthritis under Diagnostic Code 5003 instruct to rate degenerative arthritis established by X-ray findings on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent rating is assigned where there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is assigned where there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  These ratings may not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Diagnostic Code 5271 provides for a 10 percent evaluation for moderate limitation of motion of the ankle.  A 20 percent evaluation is assigned for marked limitation of motion of the ankle.  The Board notes that normal range of motion for the ankle on dorsiflexion is 0 to 20 degrees and 0 to 45 degrees on plantar flexion.  See 38 C.F.R. § 4.71a, Plate II.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service treatment records (STRs) show that the Veteran reported to the orthopedic unit at Fort Dix Hospital before the end of leave.  An August 1970 note found a calcified mass on the left leg between the tibia and fibula.  The Veteran reported that it hurt when he walked.  An x-ray revealed an osteochondroma emanating from the mid-shaft of the left tibia posteriorly and growing laterally to a point where it deformed the shaft of the fibula.  The Veteran underwent an excision in September 1970 and remained in the hospital for approximately 10 days for healing.  In October 1970, it was noted that the suture was removed and the wound was healing nicely.  An October 1970 discharge note found the Veteran had good muscle control of his left leg.  An x-ray revealed a slight angular deformity of the fibula at the site of removal with slight calcifications within the soft tissues adjacent to the area.  A January 1971 hardship discharge examination marked the Veteran's lower extremities as normal.  The examiner further noted that the Veteran's interval history was negative with the exception of a removal of a benign calcified mass on the left calf in September 1970.  

In an October 2008 statement, the Veteran reported that the pain in his lower leg began in October 1969.  He stated that he had very poor circulation in his left leg and that he had constant pain.  

In March 2009 the Veteran was accorded a compensation and pension (C&P) bones examination.  The examiner indicated that the claims file was reviewed for the examination.  During the examination the Veteran reported that he was diagnosed with a fracture of the left fibula with a large calcium formation by his family physician while on leave.  He reported that he has had symptoms of the left calf which he described as circulation problems.  The examiner noted no evidence for any type of circulation deficit on examination as the Veteran displayed good skin, excellent hair growth, and full pedal pulses on the left side.  The Veteran reported that he had sought no care since discharge.  A review of the Veteran's medical history indicated no history of osteomyelitis, inflammation, pain, or fracture site motion.  The Veteran did not need an assistive device for walking and his condition did not affect motion of the joint.  There was no history of flare-ups.  

Physical examination revealed the left fibula was abnormal with a deformity but there was no angulation, loss of a bone or bone part, false joint, malunion, or nonunion.  The examiner described the Veteran's condition as a chronic healed fracture deformity per x-ray.  The examiner further noted that the Veteran's left ankle was abnormal but noted no limitation, pain, flail joint, or false joint.  There were no active signs of infection.  A weight bearing joint was not affected and there was no evidence in the feet of abnormal weight bearing.  The Veteran did not display function limitations on standing or walking and there was no evidence of genu recurvatum.  The examiner found no constitutional signs of bone disease and no malunion of the os calcis or astragalus.  Further testing found no evidence of involucrum, sequestrum, or draining sinus.  The x-ray revealed a chronic healed fracture deformity of the left proximal fibula.  The examiner found that the irregularity was probably from the chronic fracture.  No acute fracture or lytic lesion was seen.  The impression was chronic healed fracture of the shaft of the left fibula and no acute abnormality.  The Veteran reported that he was currently employed full time and reported no lost time from work in the last 12 months.  The diagnosis was fracture of the left fibula with osteochondroma, status-post surgical excision.  The examiner found no significant effects on the Veteran's occupation and no effects on the Veteran's usual daily activities.  

As regards the left ankle, the Veteran reported chronic left ankle swelling that he felt was associated with the left leg condition.  There was no evidence of deformity, giving way, instability, pain, stiffness, weakness, or incoordination.  There was also no evidence of decreased speed of joint motion, episodes of dislocation or subluxation, locking episodes, effusions, or flare-ups.  The Veteran did exhibit swelling as a sign of inflammation.  The examiner found bony joint enlargement, crepitus, and edema.  There was no ankle instability, tendon abnormality, or angulation.  The Veteran denied use of assistive devices or aids.  

Physical examination of the left ankle revealed that no weight-bearing joint was affected.  There was no loss of bone or part of a bone and no inflammatory arthritis.  Range of motion showed no objective evidence of pain with active range of motion.  Dorsiflexion was from 0 to 15 degrees and plantar flexion was from 0 to 45 degrees.  There was no evidence of joint ankylosis.  An x-ray of the left ankle revealed no fracture or dislocation.  There was minimal spurring and mild soft tissue swelling.  The impression was mild degenerative joint changes.  The examiner found no significant effects on the Veteran's occupation and no effects on the Veteran's usual daily activities.  

In his substantive appeal, the Veteran reported that he experienced daily intense pain in his leg and ankle such that it was impossible for him to stand for extended periods of time.  His ankle throbbed with pain constantly.  It was extremely difficult for him to place all of his weight on the leg and ankle.  He experienced stiffness, weakness, and pain that interfered with sitting, standing, and weight bearing activities.  He pointed out that the examiner reported bony joint enlargement, crepitus, edema and chronic medial edema.  

In June 2011, the Veteran was accorded another C&P bones examination.  During the examination the Veteran reported that he had continuous pain.  He reported that the pain was worse with pushing in the clutch while driving and with prolonged walking.  He further reported that walking was limited to about 100 yards.  There was no medical history of bone neoplasm, osteomyelitis, inflammation, fracture site motion, deformity, fever, disability, flare-ups.  The Veteran did not require an assistive device for walking.  Physical examination revealed no evidence of leg shortening, bone abnormality, joint abnormality, active infection, or evidence in the feet of abnormal weight bearing.  There was evidence of a weight bearing joint affected and the Veteran's gait was described as antalgic.  There was also functional limitation on walking as the Veteran was unable to walk more than 100 yards.  There was no evidence of genu recurvatum, constitutional signs of bone disease, or malunion of the os calcis or astragalus.  The examiner found a well healed scar on the left posterolateral leg that measured approximately 15 x 1.2 cm.  There were no symptoms relative to the scar and no changes to the Veteran's routine daily activities or employment due to the scar or disfigurement.  The scar did not break down frequently and there was no evidence of inflammation, edema, or keloid.  The scar was superficial and nontender to palpation.  There was no limitation of motion or function associated with the scar.  There was a 3 cm depressed area underlying the proximal scar with a muscular defect in the lateral gastrocnemius of the same size (3 x 3 cm).  An x-ray taken in March 2009 revealed an impression of chronic healed fracture of the shaft of the left fibula.   The diagnosis was status-post excision, calcified mass in the left leg with persistent pain.  The examiner found mild impact on the Veteran's ability to complete chores and traveling.  There was moderate impact on shopping and recreation and severe impact on exercise.  The Veteran reported that his usual occupation was in electrical work as a linesman but reported that he was not employed due to his left leg condition.  

In June 2011, the Veteran was also accorded a C&P joints examination.  During the examination, the Veteran reported that he had pain in his ankle located over the posterior aspect of the medial and lateral malleoli to the area of the Achilles.  He reported that the pain was continuous and worse with walking.  He denied redness or swelling in the recent past.  The Veteran reported giving way, instability, pain, stiffness, weakness and incoordination and decreased speed of joint motion.  He denied symptoms of deformity, dislocation, subluxation, locking, effusions, inflammation, or flare-ups of joint disease.  The Veteran was able to stand for one hour and unable to walk more than 100 yards.  He did not use an assistive device.  Physical examination revealed his gait was antalgic.  There was no evidence of abnormal weight bearing, loss of a bone or part of a bone, or inflammatory arthritis.  The examiner found tenderness of the posterior ankle to the Achilles.  There was no ankle instability and tendon abnormality was described as a tender Achilles.  There was no evidence of angulation.  Range of motion revealed left dorsiflexion from 0 to 15 degrees and left plantar flexion from 0 to 35 degrees.  There was objective evidence of pain with active motion on the left side.  There was objective evidence of pain following repetitive motion.  The examiner noted no additional limitations following three repetitions of range of motion.  All range of motions performed with three repetitions remained essentially the same.  The diagnosis was degenerative joint disease of the left ankle.  The Veteran's ankle resulted in decreased mobility and pain as impacting his occupation.  The examiner found mild impact on the Veteran's ability to complete chores, shopping, recreation, and driving.  There was moderate impact on exercise and sports.  

The Board finds that the evidence supports the assignment of a 20 percent evaluation for the entire period of time covered by this claim.  In this regard, the March 2009 VA evidence reflects that the Veteran's fracture of the left fibula with osteochondroma is manifested by a deformity of the fibula, and bony joint enlargement, crepitus and edema with respect to the ankle.  Dorsiflexion of the ankle was only five degrees short of normal and plantar flexion was normal without objective evidence of pain.  In that regard, the Board notes that normal range of motion for the ankle on dorsiflexion is 0 to 20 degrees and 0 to 45 degrees on plantar flexion.  See 38 C.F.R. § 4.71a, Plate II.  Accordingly, the criteria for even moderate limitation of motion of the ankle pursuant to Diagnostic Code 5271 are not approximated.  However, the Veteran reported in the substantive appeal that he could not stand for extended periods of time, had difficulty with weight-bearing activities, and that he had constant pain, stiffness, and weakness.  Based on the Veteran's reported symptoms, which the Board finds competent, credible, and probative, and the objective findings of bony enlargement, crepitus, chronic edema, and five degrees of lost motion, any doubt will be resolved in the Veteran's favor such that a 20 percent evaluation is warranted pursuant to Diagnostic Code 5262 for the fibular impairment with moderate ankle disability, from September 17, 2008.  

Range of motion testing in June 2011 revealed left dorsiflexion from 0 to 15 degrees and left plantar flexion from 0 to 35 degrees.  The June 2011 VA examination also reflects that the Veteran's fracture of the left fibula with osteochondroma is manifested by evidence of a weight bearing joint affected and the Veteran's gait was described as antalgic.  There was also functional limitation on walking as the Veteran was unable to walk more than 100 yards.  See DeLuca, supra.  The Veteran also reported symptoms of giving way, instability, pain, stiffness, weakness and incoordination as well as decreased speed of joint motion.  The examiner found evidence of tenderness and objective evidence of pain with motion although there was no additional limitation of motion on repetition.  The examiner found that the disability resulted in decreased mobility and pain.  Based on these findings, the RO assigned a 20 percent evaluation pursuant to Diagnostic Code 5262.  

Diagnostic Code 5262 provides a 30 percent rating for malunion of the tibia and fibula with marked knee or ankle disability.  However, at no point in time has the evidence showed marked ankle disability.  The Veteran's ankle, at its worst, was only lacking five degrees of dorsiflexion and ten degrees of plantar flexion.  These limitations would warrant only a 10 percent evaluation for moderate limitation of motion of the ankle pursuant to Diagnostic Code 5271.  However, in light of the other signs and symptoms, including the antalgic gait, giving way, instability, pain, stiffness, weakness, incoordination, and tenderness, resulting in decreased mobility and pain, a 20 percent rating for disability of the fibula with moderate ankle disability is approximated.  A 30 percent rating under Diagnostic Code 5262 is not warranted as the veteran's limitations are not more than moderate in nature.  His decreased mobility such that he cannot walk more than 100 yards was considered in assigning the 20 percent evaluation.  Moreover, although he did have pain on motion, he did not have any additional range of motion loss on repetitive use of the ankle.  Thus, the Board finds that the 20 percent rating assigned under Diagnostic Code 5262 for the service-connected fracture of the left fibula with osteochondroma and degenerative joint disease of the ankle adequately portrays the functional impairment, pain, and weakness that the Veteran experiences as a consequence of use of this joint.  See DeLuca, supra.   The Board finds that the Veteran is not entitled to an initial rating in excess of 20 percent for his left fibula and left ankle disability at any time since the effective date of service connection.  

The Board has considered whether other Diagnostic Codes are potentially applicable to the Veteran's claim.  Under Diagnostic Code 5270, ankylosis of an ankle warrants a 30 percent evaluation if the ankylosis is in plantar flexion, between 30 and 40 degrees, or in dorsiflexion, between 0 and 10 degrees.  A 40 percent evaluation is warranted if the ankylosis is in plantar flexion at more than 40 degrees or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5270.  The evidence of record does not show ankle ankylosis, as the Veteran has range of motion in the joint, therefore this code is inapplicable.  

In addition, the Veteran is not entitled to an evaluation in excess of 20 percent under Diagnostic Codes 5272, 5273, and 5274 for any time covered by this appeal.  As noted above, the Veteran already receives the maximum schedular rating allowed under Diagnostic Code 5271.  The maximum schedular rating allowable under Diagnostic Codes 5272-5274 is 20 percent.  Moreover, ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, and astragalectomy are not shown by the evidence of record.  

Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14. It is possible, however, for a Veteran to have separate and distinct manifestations attributable to the same injury, which would permit a rating under several diagnostic codes.  The critical element permitting the assignment of multiple ratings under several diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  The Board thus finds that separate ratings under Diagnostic Codes 5271, 5262, and 5010 or 5003 would be tantamount to pyramiding as the Board has considered limitation of motion in connection with the rating assigned under Diagnostic Code 5262.  Id.  

The Board has considered the lay statements of the Veteran that a higher rating is warranted based on the extent of his disability, however, while these statements are competent, credible, and probative, the entirety of the evidence as discussed above does not show that the criteria for a 30 percent rating are met or approximated.  

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected left tibia and left ankle disability; however, the Board finds that his symptomatology has been stable throughout the entire time covered by this claim.  Therefore, assigning additional staged ratings for such disabilities is not warranted.

The issue of an extra-schedular rating was also considered in this case under 38 C.F.R. § 3.321(b)(1).  The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected left fibula and left ankle disability with the established criteria found in the rating schedule.  The Board finds that the Veteran's left fibula and left ankle symptomatology is fully addressed by the rating criteria under which such disabilities are rated.  The Veteran exhibited left dorsiflexion from 0 to 15 degrees and left plantar flexion from 0 to 35 degrees up to 45 degrees, with no additional limitation of motion on repetition.  The Board has also contemplated the Veteran's complaints of pain with active range of motion and the other symptoms reported by the Veteran which result in decreased mobility.  There are no additional symptoms of his left fibula and left ankle disabilities that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describes the Veteran's disability level and symptomatology for his service-connected disabilities.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

In sum, the Board finds that the Veteran is entitled to a rating of 20 percent, but no higher for fracture of the left fibula with osteochondroma and degenerative joint disease of the ankle for the entire period covered by this claim.  He is not entitled to a rating in excess of 20 percent for his left fibula and left ankle disability.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  Notice which informs the veteran of how VA determines disability ratings and effective dates should also be provided.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice should be provided to the claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

A letter from the RO dated in September 2008 apprised the Veteran of the information evidence necessary for his claim for service connection for a broken left tibia and what was required to substantiate a claim for service connection.  He was also advised of the evidence that VA would seek to provide and of the information and evidence that he was expected to provide.  See 38 C.F.R. § 3.159(b)(1).  

After service connection was granted, the Veteran challenged the initial evaluation assigned.  In Dingess, the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, VA had no additional duty to notify in this case once service connection was granted.

In May 2011, the Board remanded the case for further development.  The Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders and no further action is necessary in this regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Additional service treatment records were associated with the claims folder and a medical opinion was provided on remand.  The VA examiner conducted an examination, which included diagnostic testing, the results of which are of record.  Accordingly, the information requested by the Board was provided and there was substantial compliance with the Board's remand instructions.  Moreover, the examination report is adequate as it was based on a review of the medical history, a physical examination and as sufficient information was provided such that the Board's determination is an informed one.   

Taking all of the above into consideration, the Board concludes that VA has satisfied both duties to notify and assist.  Accordingly, the Board concludes that a decision on the merits at this time does not violate the VCAA, nor prejudice the Veteran under Bernard, 4 Vet. App. 384.


ORDER

Entitlement to a rating of 20 percent, but no higher, for fracture of the left fibula with osteochondroma and degenerative joint disease of the ankle is granted from September 17, 2008.  


REMAND

Finally, where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  TDIU may be a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, entitlement to a TDIU was raised by evidence of record indicating he is unemployable due to his service-connected left leg disability.  The claim for the awarding of a TDIU is part of the claim for a higher rating and as such, a determination must also be made with respect to this claim.  

A total disability rating for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  

When the percentages requirement is met, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The regulatory scheme for TDIU provides both objective and subjective criteria. Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria provide for a total rating when there is a single disability or a combination of disabilities that result in a 100 percent schedular evaluation.  Subjective criteria provide for a TDIU when, due to service-connected disability, a veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  Disabilities arising from a common etiology or single accident will be considered one disability for these purposes.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the veteran does not meet the percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  Marginal employment shall not be considered substantially gainful employment and shall be deemed to exist when the veteran's annual income does not exceed the amount established by the Department of Commerce, Bureau of Census, as the poverty threshold for one person.  38 C.F.R. § 4.16.

A VA examination should be conducted which assesses the Veteran's ability to obtain and maintain employment as a result of his service-connected disability.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C., for the following action: 

1.  Request that the Veteran complete and return a TDIU claim form.  

2.  Thereafter, the AMC/RO is requested to schedule the Veteran for an appropriate examination(s) to assess his ability/inability to work based on his service-connected disability.  The VA examiner should thoroughly review the Veteran's claims file and a complete copy of this Remand.  This should be indicated in the VA examination report.  All necessary tests should be conducted and the VA examiner should review the results of any testing prior to completion of the report.  

The VA examiner is requested to indicate the impact of the service-connected disability (fracture of the left fibula with osteochondroma and degenerative joint disease of the ankle and a scar on the left lower extremity) on the Veteran's ability to obtain and retain employment.  In other words, is the Veteran unable to obtain or retain employment due solely to his service-connected disability taking into consideration his work experience as a truck driver and an electrical company linesman but not his age and nonservice-connected disabilities.  The VA examiner should provide a complete rationale for all conclusions reached.   

3.  Ensure that the information and opinion provided by the examiner satisfies the criteria above and, if not, return the report as insufficient.  Then readjudicate the Veteran's claim after ensuring that any other development deemed warranted is complete.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).





Department of Veterans Affairs


